Case 1:20-cv-03881-NLH-AMD Document 4 Filed 05/12/20 Page 1 of 2 PageID: 30



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY
______________________________
                                :
JACQUAR STOKES,                 :
                                :    No. 20-cv-3881 (NLH)(AMD)
                Plaintiff,      :
                                :
                v.              :    MEMORANDUM OPINION
                                :
N.J. STATE PAROLE               :
BOARD MEMBERS, et al.,          :
                                :
                Defendants.     :
______________________________:

     IT APPEARING THAT:

     1.   Plaintiff Jacquar Stokes filed a civil rights action

brought pursuant to 42 U.S.C. § 1983.        ECF No. 1.

     2.   The Court granted Plaintiff’s in forma pauperis

application on April 28, 2020, see ECF No. 2.

     3.   The Notice mailed to Plaintiff’s address of record has

been returned to sender with the envelope marked “RTS Inactive

No Longer here.”    ECF No. 3.

     4.    According to the New Jersey Department of Corrections’

Inmate Locator, Plaintiff was paroled on April 30, 2020.

Offender Search Form, available at

https://www20.state.nj.us/DOC_Inmate/inmatesearch.jsp (last

visited May 12, 2020).

     5.   Plaintiff has not communicated with the Court regarding

his new address, in violation of Local Civil Rule 10.1.           See L.
                                    1
Case 1:20-cv-03881-NLH-AMD Document 4 Filed 05/12/20 Page 2 of 2 PageID: 31



Civ. R. 10.1(a) (“Counsel and/or unrepresented parties must

advise the Court of any change in their or their client’s

address within seven days of being apprised of such change by

filing a notice of said change with the Clerk.”).

     6.   Based on Plaintiff’s failure to comply with Local Civil

Rule 10.1, the Clerk of the Court will be ordered to

administratively terminate this case.

     7.    Plaintiff may request to reopen this matter by

submitting his new contact information to the Clerk which will

be directed to reopen the matter if a new address is received by

the Court.

     8.   An appropriate order follows.




Dated: May 12, 2020                        s/ Noel L. Hillman
At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.




                                    2
